Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  May 28, 2021                                                                                       Bridget M. McCormack,
                                                                                                                  Chief Justice

  163002 & (17)(19)                                                                                           Brian K. Zahra
                                                                                                            David F. Viviano
                                                                                                        Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
                                                                                                         Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                       Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                        Justices

  v                                                                  SC: 163002
                                                                     COA: 356403
                                                                     Ottawa CC: 17-041588-FH
  RASSET LAHDIR,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motions for immediate consideration are GRANTED.
  The application for leave to appeal the April 22, 2021 order of the Court of Appeals is
  considered, and it is DENIED, because the defendant has failed to meet the burden of
  establishing entitlement to relief under MCR 6.508(D).




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            May 28, 2021
         t0525
                                                                                Clerk